HODGES, J.
C. V. Baugh filed this suit against R. S. Scoggins and M. S. Baugh to recover the sum of $220, together with interest and attorney’s fees due upon a promissory note. He also sought the foreclosure of a lien on a land note for $300, which had been deposited' with him by Scoggins as collateral security for the payment of the note sued on. M. S. Baugh made no answer in the court below. Scoggins answered, admitting the execution of the note, and that he had deposited the land note referred to as collateral security; but he further alleged that subsequent to the execution of the note sued on there had been an agreement between all the parties that M. S. Baugh alone was to be held responsible for the amount due on the note, and that he (Scoggins) was to be released and his vendor’s lien note returned to him. In addition to the prayer to be discharged with his costs, he also sought to have a recovery of the note deposited as collateral security. Upon a trial before a jury verdict and judgment were rendered in favor of O. V. Baugh against only M. S. Baugh for the amount of the note sued on, together with interest and attorney’s fees. Judgment was also rendered in favor of Scoggins, exonerating him from liability and awarding him a recovery of the note held by C. V. Baugh as collateral security.
[1] Both M. S. Baugh and C. V. Baugh appeal, and separately assign errors to the manner in which the case was submitted to the jury on special issues. There is neither a statement of facts nor any bills of exception in the record, and we are unable to say that the court committed any error. It appears *726from the briefs that practically the only issue about which there was any contest was the agreement set up by Scoggins, in which he claimed a release from any further liability on the $220 note. We cannot say that the manner in which this was submitted by the court was fundamentally wrong.
[2] It is also complained by G. V. Baugh that the court erroneously denied him a further extension of time in which to file his bills of exception and the statement of facts. In the present state of the record that ruling cannot be reviewed.
The judgment of the county court is affirmed.

i&wkey;>For other cases see same topic and KEY-NUMBER In all Key-Numbered Digests and Indexes